  Case: 4:18-cv-02037-HEA Doc. #: 61 Filed: 02/11/20 Page: 1 of 3 PageID #: 826


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION
JESSICA LANGFORD,                                   )
                                                    )
           Plaintiff,                               )
                                                    )
    v.                                              )       No. 4:18CV2037 HEA
                                                    )
CITY OF ST. LOUIS, MISSOURI,                        )
                                                    )
           Defendant.                               )
                                                    )

                                        ORDER RELATING TO TRIAL

               This action is set for a JURY trial on October 5, 2020, at 09:30 AM. This is a 1-week

docket.

       Pursuant to Local Rule 8.04 the court may tax against one or all parties the per diem,
mileage, and other expenses of providing a jury for the parties, when the case is terminated or
settled by the parties at a time too late to cancel the jury attendance or to use the summoned
jurors in another trial, unless good cause for the delayed termination or settlement is shown.

       In this case, unless otherwise ordered by the Court, the attorneys shall, not less
than fourteen (14) days prior to the date set for trial:

        1.      Stipulation: Meet and jointly prepare and file with the Clerk a JOINT
Stipulation of all uncontested facts, which may be read into evidence subject to any objections
of any party set forth in said stipulation (including a brief summary of the case which may be
used on Voir Dire).

          2.        Witnesses:

               (a)     Deliver to opposing counsel, and to the Clerk, a list of all proposed
witnesses, identifying those witnesses who will be called to testify and those who may be called.

               (b)      Except for good cause shown, no party will be permitted to call any
witnesses not listed in compliance with this Order.


          3.        Exhibits:

                 (a)    Mark for identification all exhibits to be offered in evidence at the trial
(Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1, Deft.-A, or Pltf
Jones-1, Deft Smith-A, if there is more than one plaintiff or defendant), and deliver to opposing
counsel and to the Clerk a list of such exhibits, identifying those that will be introduced into
evidence and those that may be introduced. The list shall clearly indicate for each business
  Case: 4:18-cv-02037-HEA Doc. #: 61 Filed: 02/11/20 Page: 2 of 3 PageID #: 827


record whether the proponent seeks to authenticate the business record by affidavit or
declaration pursuant to Fed.R.Evid. 902(11) or 902(12).

                  (b)     Submit said exhibits or true copies thereof, and copies of all affidavits or
declarations pursuant to Fed.R.Evid. 902(11)or 902(12), to opposing counsel for examination.
Prior to trial, the parties shall stipulate which exhibits may be introduced without objection or
preliminary identification, and shall file written objections to all other exhibits.

                (c)     Except for good cause shown, no party will be permitted to offer any
exhibits not identified or not submitted by said party for examination by opposing counsel in
compliance with this Order. Any objections not made in writing at least seven (7) days prior to
trial may be considered waived.

        Effective February 1, 2017, Judge Autrey is piloting a new Jury Evidence System (JES)
for jury trials.

        The JES will allow jurors to review evidence (documents, photos, and/or video exhibits)
on a large LED touchscreen monitor in the jury room during deliberations.

       If a request is made by the jury to review admitted exhibits, by using the JES, jurors can
more closely view evidence, control playback of video evidence, and zoom in on photographic
evidence as needed from the jury deliberation room.

        Attorneys will be requested to provide digital copies to the Deputy Clerk of any exhibits
that have been admitted during trial. The Clerk will then load the specified exhibits into the JES
for jurors to have access to during deliberation.

       Documents should be saved in Microsoft word format or PDF, photos should be saved as
JPEG, and videos should be saved as WMV, or MP4.

        4.      Depositions, Interrogatory Answers, and Request for Admissions:

                (a)    Deliver to opposing counsel and to the Clerk a list of all interrogatory
answers or parts thereof and depositions or parts thereof (identified by page and line numbers),
and answers to requests for admissions proposed to be offered in evidence. At least seven (7)
days before trial, opposing counsel shall state in writing any objections to such testimony and
shall identify any additional portions of such depositions not listed by the offering party which
opposing counsel proposes to offer.

               (b)    Except for good cause shown, no party will be permitted to offer any
interrogatory answer, or deposition or part thereof, or answer to a request for admissions not
listed in compliance with this Order. Any objections not made as above required may be
considered waived.

        5.      Instructions: Submit to the Court and to opposing counsel their written request
for instructions and forms of verdicts reserving the right to submit requests for additional or
modified instructions at least seven (7) days before trial in light of opposing party’s requests for
instructions. (Each request must be supported by at least one pertinent citation.) The parties
shall prepare a USB flash drive with their instructions and shall have the flash drive available
for any modifications of instructions.

                                                  -2-
  Case: 4:18-cv-02037-HEA Doc. #: 61 Filed: 02/11/20 Page: 3 of 3 PageID #: 828



        6.     Trial Brief: Submit to the Court and opposing counsel a trial brief stating the
legal and factual issues and authorities relied on and discussing any anticipated substantive or
procedural problems.

        7.      Motions in Limine: File all motions in limine to exclude evidence at least
fourteen (14) days before trial. Responses or objections to any motion in limine must be filed at
least seven (7) days before trial. Any response or objection not made as above required may be
considered waived.

     Failure to comply with any part of this order may result in the imposition of sanctions.

Dated this 11th day of February, 2020.


                                                  ________________________________
                                                     HENRY EDWARD AUTREY
                                                  UNITED STATES DISTRICT JUDGE




                                                -3-
